Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.
 
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  “when the heel strap, the third strap, and the fourth strap are in an unsecured configuration, the heel strap, the third strap, and the fourth strap are configured to extend simultaneously in a plane defined by the longitudinal axis and the lateral medial axis” in Claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 27 recites “when the heel strap, the third strap, and the fourth strap are in an unsecured configuration, the heel strap, the third strap, and the fourth strap are configured to extend simultaneously in a plane defined by the longitudinal axis and the lateral medial axis”. After a full review of Applicant’s disclosure, there appears to be no support for the claimed straps, in an unfastened state, extending simultaneously in a plane defined by the longitudinal axis and the lateral medial axis. For all of these reasons, the specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 27 recites “when the heel strap, the third strap, and the fourth strap are in an unsecured configuration, the heel strap, the third strap, and the fourth strap are configured to extend simultaneously in a plane defined by the longitudinal axis and the lateral medial axis”. After a full review of Applicant’s disclosure, there appears to be no support for the claimed straps, in an unfastened state, extending simultaneously in a plane defined by the longitudinal axis and the lateral medial axis. The claim limitations are regarded as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “when the heel strap, the third strap, and the fourth strap are in an unsecured configuration, the heel strap, the third strap, and the fourth strap are configured to extend simultaneously in a plane defined by the longitudinal axis and the lateral-medial axis”. The claim limitation is indefinite as it is unclear how the claimed straps are in a plane defined by the longitudinal axis and the lateral-medial axis, when the lateral-medial axis and longitudinal axis are related to the article of footwear and the straps are unsecured from the footwear in the claimed configuration. Claim 27 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-2, 4, 6-9, 11-12, 14, 16, 18-19, 21-23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2018/0289100) in view of Hatfield (US 7,013,586).
Regarding Claim 1, Bell discloses an article of footwear having a medial side (16) and a lateral side (18), the article of footwear comprising: an upper (12; para.74); a first strap (32) extending from a proximal end fixed at the medial side (16) to a first distal end (36) selectively attachable to the upper at the lateral side (18)(as seen in Fig.1, 5-6, & 11); a second strap (38) extending from a proximal end fixed at the lateral side (18) to a second distal end (40) selectively attachable to the upper at the medial side (16)(as seen in Fig.1, 5-6, & 11); and a heel strap (70) having a first portion (bottom end of 70) fixed (via 72 & 66) at a heel region (para.86) along a connecting region (horizontal bottom edge of 70) extending in a lateral-medial direction of the article of footwear (as seen in Fig.11 & 12), and a second portion (74) selectively attachable to the upper by a first fastener (66), the first fastener (66) is operable to attach one of the first distal end of the first strap or the second distal end of the second strap to the heel strap (as seen in Fig.11; para.86). Bell does not disclose a support strap being configured to wrap around an ankle of a wearer of the article of footwear. However, Hatfield teaches an article of footwear having a support strap (42 with 44) coupled to the heel region of an upper (20) and configured to wrap around an ankle of a wearer of the article of footwear (as seen in Fig.7; Col.7, lines 20-24).
Therefore, it would have been obvious to one having in ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe upper of Bell to include a support strap, as taught by Hatfield, in order to provide a strap that secures the footwear to the individual, thereby limiting inadvertent removal of the footwear from the foot. When in combination Bell and Hatfield teach the support strap coupled to the heel strap. 

Regarding Claim 2, Bell discloses an article of footwear of Claim 1, wherein the one of the first distal end (36) of the first strap or the second distal end of the second strap is disposed between the heel strap (70) and the upper (12; para.74) when attached to the upper and the first fastener (as seen in Fig.11; para.86), and wherein the first distal end of the first strap is attached to the first fastener at the lateral side and the second distal end of the second strap is attached to the first fastener at the medial side (as seen in Fig.1, 5 & 6).

Regarding Claim 4, Bell discloses an article of footwear of Claim 2, wherein the first distal end (36) of the first strap is attached to the first fastener (66) at the lateral side (18) and the second distal end (40) of the second strap is attached to the first fastener (66) at the medial side (16)(as seen in Fig.11; para.86), and wherein the first distal end (36) of the first strap includes a second fastener (62) and a third fastener (62A) disposed on an opposite side of the first strap than the second fastener (as seen in Fig.1 & 11), the second fastener operable to attach the first strap to the upper and the third fastener operable to attach the first strap to the first fastener (66)(as seen in Fig.11; para.85-86).

Regarding Claim 6, Bell discloses an article of footwear of Claim 4, wherein the second distal end (40) of the second strap includes a fourth fastener (64) and a fifth fastener (64A) disposed on an opposite side of the second strap than the fourth fastener (as seen in Fig.1 & 11), the fourth fastener operable to attach the second strap to the upper and the fifth fastener operable to attach the second strap to the first fastener (66)(as seen in Fig.11; para.85-86).

Regarding Claim 7, Bell discloses an article of footwear of Claim 6, wherein at least one of the first fastener (66), the second fastener (62), the third fastener (62A), the fourth fastener (64), and the fifth fastener (64A) is a hook-and-loop fastener (para.85-86).

Regarding Claim 8, Bell discloses an article of footwear of Claim 1, wherein the first strap (32) crosses the second strap (38) at an instep region of the upper when the first strap is attached to the lateral side of the upper and the second strap is attached to the medial side of the upper (as seen in Fig.1, 5 & 6).

Regarding Claim 9, Hatfield further teaches an article of footwear of Claim 1, further including an additional strap (41, 42 without 44, 43) operable to wrap around an Achilles region of a wearer during use (as seen in Fig.7). When in combination Bell and Hatfield teach wherein the additional strap (of Hatfield) is disposed between the heel strap (of Bell) and the support strap (of Hatfield).

Regarding Claim 11, Bell discloses an article of footwear having a medial side (16) and a lateral side (18), the article of footwear comprising: an upper (12; para.74); a first strap (32) extending from a proximal end fixed at the medial side (16) to a first distal end (36) selectively attachable to the upper at the lateral side (18) in an attached state (as seen in Fig.1, 5-6, & 11); a second strap (38) extending from a proximal end fixed at the lateral side (18) to a second distal end (40) selectively attachable to the upper at the medial side (16) in an attached state (as seen in Fig.1, 5-6, & 11); and a heel strap (70) having a first portion (bottom end at 72) fixed at a heel region (para.86) and a second portion (74,76) selectively attachable to the upper by a first fastener (66) in an attached state (as seen in Fig.11; para.86), the second portion having a free top end (free top edges of 74 & 76), at least one of the first distal end of the first strap or the second distal end of the second strap disposed between the heel strap and the upper in the attached state of the heel strap and the attached state of the at least one of the first distal end of the first strap and the second distal end of the second strap (as seen in Fig.11; para.85-86). Bell does not disclose a support strap integral with the upper and configured to wrap around an ankle of a wearer of the article of footwear. However, Hatfield teaches an article of footwear having a support strap (42) integral with an upper (20) and configured to wrap around an ankle of a wearer of the article of footwear (as seen in Fig.7; Col.7, lines 20-24).
Therefore, it would have been obvious to one having in ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe upper of Bell to include a support strap, as taught by Hatfield, in order to provide a strap that secures the footwear to the individual, thereby limiting inadvertent removal of the footwear from the foot. When in combination Bell and Hatfield teach the support strap (of Hatfield) coupled directly to the free top end of the second portion of the heel strap (of Bell).

Regarding Claim 12, Bell discloses an article of footwear of Claim 11, wherein the first fastener (66) is attached to the upper and a second fastener (78) is attached to the second portion (74,76) of the heel strap and opposes the first fastener when the heel strap is attached to the upper (as seen in Fig.11), the second fastener (78) operable to attach the at least one of the first distal end (36) of the first strap or the second distal end of the second strap to the heel strap (70)(as seen in Fig.11; para.85-86), and wherein the other of the first distal end of the first strap or the second distal end (40) of the second strap is operable to be attached to the first fastener (66)(as seen in Fig.11; para.85-86).

Regarding Claim 14, Bell discloses an article of footwear of Claim 12, wherein the first distal end (36) of the first strap is attached to the first fastener (66) at the lateral side (18) and the second distal end (40) of the second strap is attached to the first fastener (66) at the medial side (16)(as seen in Fig.5-6 & 11), and wherein the first distal end (36) of the first strap includes a third fastener (62) and a fourth fastener (62A) disposed on an opposite side of the first strap than the third fastener (as seen in Fig.1 & 11), the third fastener (62) operable to attach the first strap to the first fastener (66) and the fourth fastener (62A) operable to attach the first strap to the second fastener (78)(para.85-86).

Regarding Claim 16, Bell discloses an article of footwear of Claim 15, wherein the second distal end (40) of the second strap includes a fifth fastener (64) and a sixth fastener (64A) disposed on an opposite side of the second strap than the fifth fastener (as seen in Fig.1 & 11), the fifth fastener (64) operable to attach the second strap to the first fastener (66) and the sixth fastener (64A) operable to attach the second strap to the second fastener (78)(para.85-86), and wherein at least one of the first fastener (66), the second fastener (78), the third fastener (62), the fourth fastener (62A), the fifth fastener (64), and the sixth fastener (64A) is a hook-and-loop fastener (para.85-86).

Regarding Claim 18, Bell discloses an article of footwear of Claim 11, wherein the first strap (32) crosses the second strap (38) at an instep region of the upper when the first strap is attached to the lateral side of the upper and the second strap is attached to the medial side of the upper (as seen in Fig.1, 5 & 6).

Regarding Claim 19, Hatfield further teaches an article of footwear of Claim 11, further including an additional strap (41,43) operable to wrap around an Achilles region of a wearer during use (as seen in Fig.7). When in combination Bell and Hatfield teach wherein the additional strap (of Hatfield) is disposed between the heel strap (of Bell) and the support strap (of Hatfield).

Regarding Claim 21, When in combination Bell and Hatfield further teach an article of footwear of Claim 9, further comprising: the additional strap comprises a first portion (Hatfield: 41) directly coupled to the heel strap (of Bell), a first branch (Hatfield: 42 without 44) extending directly from the first portion and away from the heel strap, and a second branch (Hatfield: 43) extending directly from the first portion and away from the heel strap (of Bell), wherein the support strap (Hatfield: 42 with 44) is coupled directly to the additional strap only at the first branch (Hatfield: as seen in Fig.5 & 7).

Regarding Claim 22, When in combination Bell and Hatfield further teach an article of footwear of claim 21, wherein: the second branch (Hatfield: 43) of the additional strap includes a first ankle fastener (45); the support strap (Hatfield: 42 with 44) extends from a proximal end to a distal end, wherein the proximal end of the support strap is directly coupled to the first branch (Hatfield: 42 without 44)(Hatfield: as seen in Fig.5 & 7), and the distal end of the support strap includes a second ankle fastener (44); and the first ankle fastener and the second ankle fastener are selectively attachable to one another (Hatfield: Col.6, lines 31-35).

Regarding Claim 23, Hatfield further teaches an article of footwear of claim 22, wherein the first ankle fastener (45) and the second ankle fastener (44) are complementary components of a hook-and-loop fastener arrangement (Col.6, lines 31-35).

Regarding Claim 25, When in combination Bell and Hatfield further teach an article of footwear of claim 9, wherein the support strap and the additional strap are integral with the upper (Hatfield: as seen in Fig.7; Col.7, lines 20-24).

Regarding Claim 26, Bell discloses an article of footwear of claim 1, wherein the upper includes: an interior void (as seen in Fig.1, 5-6, & 11). Bell does not disclose the upper also including laces, straps, or cords; and a tongue portion extending between the interior void and the laces, straps, or cords. However, Hatfield teaches an upper (20) having an interior void (27), laces (26), and a tongue portion (25) extending between the interior void and the laces (as seen in Fig.1 & 7).
Therefore, it would have been obvious to one having in ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe upper of Bell to include laces and a tongue portion, as taught by Hatfield, in order to provide an upper which full encapsulates the user’s foot for protection during use and, also, provides an opening allowing the user easy access for inserting their foot into the shoe to then securely fasten the shoe to the individual user’s comfort.

Regarding Claim 27, insofar as is definite, Bell discloses an article of footwear having a medial side (16) and a lateral side (17), the article of footwear comprising: a longitudinal axis (i.e. lengthwise axis extending from the toe to heel) and a lateral-medial axis (i.e. axis extending from the medial to the lateral side), an upper (12; para.74); a first strap (32) extending from a proximal end fixed at the medial side (16) to a first distal end (36) selectively attachable to the upper at the lateral side (18); a second strap (38) extending from a proximal end fixed at the lateral side (18) to a second distal end (40) selectively attachable to the upper at the medial side (16); and a heel strap (70) having a first portion (bottom end of 70) fixed (via 72 & 66) at a heel region (para.86) along a connecting region (horizontal bottom edge of 70) extending substantially along or substantially parallel to the lateral-medial axis of the article of footwear (as seen in Fig.11 & 12), and a second portion (74,76) selectively attachable to the upper by a first fastener (66), the second portion having a free top end (free top edges of 74 & 76), the first fastener (66) operable to attach one of the first distal end of the first strap and the second distal end of the second strap to the heel strap (as seen in Fig.11; para.85-86). Bell does not disclose a third strap having a first portion directly coupled to the free top end of the second portion of the heel strap, and two branches extending from the first portion to form a Y-shape; and a fourth strap extending from only a first of the two branches of the third strap, wherein a distal end of the fourth strap is configured to selectively attach to the second of the two branches. However, Hatfield teaches an article of footwear having a third strap (40) having a first portion (41) directly coupled to the heel region (as seen in Fig.7), and two branches (42 with 44 & 43) extending from the first portion to form a Y-shape (as seen in Fig.5); and a fourth strap (42 without 44) extending from only a first of the two branches of the third strap, wherein a distal end of the fourth strap is configured to selectively attach to the second of the two branches (as seen in Fig.7).
Therefore, it would have been obvious to one having in ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe upper of Bell to include a support strap, as taught by Hatfield, in order to provide a strap that secures the footwear to the individual, thereby limiting inadvertent removal of the footwear from the foot. When in combination Bell and Hatfield teach the third strap (of Hatfield) having a first portion directly coupled to the free top end of the second portion of the heel strap (of Bell); when the heel strap, the third strap, and the fourth strap are in an unsecured configuration (i.e. straps unfastened from a user’s ankle and rear of the shoe), the heel strap, the third strap, and the fourth strap are configured to extend simultaneously in a plane defined by the longitudinal axis and the lateral medial axis (each of the claimed straps would extend in a plane; as seen in Fig.4-6 of Hatfield & Fig.11 of Bell).


Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the newly modified ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732